DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 & 11 are objected to because of the following informalities: “memorise” and “customised” and “memorised” should be –memorize-- and --customized-- and --memorized--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “reference speed” and “reference distance”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 1 recites “in order to determine at least one reference speed of the person”, but the specification does not describe the specific technical details of the “reference speed” of the person, and it is, therefore, indeterminate as to what the reference speed is.  Claim 10 recites “determining at least one reference or speed of the person” but the specification does not describe the specific technical details of the “reference distance” of the person, and it is undeterminable as to what the reference distance is.  Dependent claims 2-9 & 11-16 are also rejected for the reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 & 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 4-6 & 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12-15 recites the limitation "the walking model".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites if something happens but does not recite the alternative.  Therefore, the claim is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JP 2018-205195 A (corresponds to US 2018/0356534 A1).
Referring to claim 1, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses a portable instrument (running watch 100 as wearable device) provided with a device (Fig. 2) for controlling or managing a sports or well-being activity (walking or running) of a person (user) wearing the portable instrument, the control device (Fig. 2) comprising at least one motion sensor (acceleration sensor 121) connected to a calculation unit (processing unit 18) and a GNSS receiver module (GPS module 11) connected to the calculation unit, wherein the calculation unit (processing unit 18) of the control device (Fig. 2) is arranged to activate the GNSS receiver module (GPS module 11) for an activation time (operation time of being turned ON (activated) (time period B1)) defined subsequent to variations in movement detected by the motion sensor differing from known movement data or walking profiles (acceleration, traveling direction) (Fig. 13) in order to determine at least one reference speed of the person, and to deactivate the GNSS receiver module (GS module 11) after the activation time for a deactivation time greater than the activation time (time period B2 of being turned OFF (deactivated)) (Fig. 13).
Referring to claim 2, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the control device (Fig. 2) comprises at least one memory (storage unit 20) connected to the calculation unit (processing unit 18) to memorise at least speed data and various customised walking or running profiles of the person (user) wearing the portable instrument (running watch 100).
Referring to claim 3, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the memory (storage unit 20) connected to the calculation unit (processing unit 18) comprises a recorded calculation algorithm (program: paragraph 0078) for the estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100).
Referring to claim 4, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the calculation unit (processing unit 18), such as a microcontroller (microprocessor: paragraph 0063), comprises a calculation algorithm (program: program 0077) for the estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100) in order to also control the activation or the deactivation (GPS control unit 189: paragraph 0072) of the GNSS receiver module (GPS module 11).
Referring to claim 5, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the calculation unit (processing unit 18), such as a microcontroller, comprises a first counter in relation to a first switching threshold to determine the activation time of the GNSS receiver module and a second counter in relation to a second switching threshold to determine the deactivation time of the GNSS receiver module.
Referring to claim 6, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the control device also comprises a pressure sensor such as a barometer or altimeter to determine the altitude or the slope during a walk or run on trajectory or path in nature or in an urban area (paragraph 0086 & atomospheric pressure sensor 123).
Referring to claim 7, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the motion sensor is an accelerometer with one or two or preferably three axes of measurement (paragraph 0094, x, y, z, acceleration sensor 121).
Referring to claim 8, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the motion sensor is an inertial motion sensor with 9 axes having a triaxial accelerometer, a triaxial gyroscope and a triaxial magnetic sensor or an inertial motion sensor with 10 axes having a triaxial accelerometer, a triaxial gyroscope, a triaxial magnetic sensor, and a barometer (paragraph 0094, x, y, z, acceleration sensor 121).
Referring to claim 9, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein it is in the form of a wristwatch powered by a battery (running watch 100, Fig. 1 and paragraph 0123).
Referring to claim 10, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses a method for managing a sports or well-being activity of a person (user) wearing a portable instrument (running watch 100 as wearable device), which is provided with a control device (Fig. 2), the control device (Fig. 2) comprising at least one motion sensor (processing unit 18) connected to a calculation unit and a GNSS receiver module  (GPS module 11) connected to the calculation unit (processing unit 18), wherein the method comprises the steps of: - activating the GNSS receiver module (GPS module 11) for an activation time defined subsequent to variations in movement (predetermined direction change: paragraph 0073) detected by the motion sensor (acceleration sensor 121) differing from known movement data or walking profiles (acceleration, traveling direction) (Fig. 13: time period B1), - determining at least one reference distance or speed of the person (movement speed of the user: paragraphs 0162 & 0053) subsequent to the activation of the GNSS receiver module(GPS module 11) by reception of GPS signals from satellites (GOS satellite), and - deactivating the GNSS receiver module (GPS module 11) after the activation time for a deactivation time longer than the activation time (Fig. 13: time period B2).
Referring to claim 11, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein an estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100) is carried out by a calculation algorithm (program: paragraph 0077) in the calculation unit (processing unit 18), such as a microcontroller (microprocessor: paragraph 0063), in order to also control the activation or the deactivation of the GNSS receiver module (GPS module 11 and GPS control unit 189: paragraph 0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715